Appeal by defendants from a judgment of the Supreme Court, Kings County, entered December 7, 1972, which, after a non jury trial, enjoined them from using the name “Mediterranean”, etc. Upon the argument counsel orally stipulated that the stay granted in this case be extended to April 15,1973 and at the conclusion of the argument they reduced the stipulation to writing. Therefore, the appeal is disposed of in accordance with stipulation, without costs. Hopkins, Acting P. J., Munder, Martuscello, Gulotta, and Brennan, JJ., concur.